Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joel Henry (#72970) on 3/11/2022.
The application has been amended as follows: 
Claim 4, line 1 “claim 2” has been changed to --claim 1--
Claim 11, line 1 “claim 9” has been changed to --claim 8--
Claim 18, line 1 “claim 16” has been changed to --claim 15--


Allowable Subject Matter

Claims 1, 3-8, 10-15, 17-20 is allowed.
The following is an examiner’s statement of reasons for allowance: the instant claims 1, 8, and 15 now recite picking an initial value for a travel time and a velocity, windowing signals, and then picking final values for first arrivals, travel times, and velocities. The closest prior art of Akram (2014, GeoConvention, IDS of 12/19/2019) depicts an iterative (i.e., repeating) seismic workflow which lists steps including initial time picks, polarity check (e.g., P- and S-waves), and final arrival picking. However, while time (e.g., arrival event) picking is discussed in combination with a polarity check loop, there appears to be no mention of velocity values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner




/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645